614 F.2d 120
104 L.R.R.M. (BNA) 2546, 89 Lab.Cas.  P 12,202
ELKTON DIE CASTING CO., INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1616.
United States Court of Appeals,Sixth Circuit.
Jan. 29, 1980.

Milburn C. Keith, Keith & Myers, Richard A. Dennis, Hopkinsville, Ky., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Peter Bernstein, Patricia C. Matthews, Washington, D. C., Emil C. Farkas, Director, Region 9, N. L. R. B., Cincinnati, Ohio, Joseph Schwachter, Washington, D. C., for respondent.
Before BROWN, KENNEDY and JONES, Circuit Judges.


1
Elkton Die Casting Co., Inc. has petitioned the Court to set aside an order of the National Labor Relations Board (the "Board"), reported at 232 NLRB No. 82, requiring the Company to reinstate a discharged employee.  The Board has filed a cross-petition for enforcement of its order.


2
The issue is whether substantial evidence supports the Board's finding that the Company violated Section 8(a)1 and (3) of the National Labor Relations Act, as amended, 29 U.S.C. Sec. 151, Et seq., by discharging William Adrian Stokes ("Stokes") because of his union activities.  The Court must consider all evidence in the record that does not support the Board's decision as well as any supporting evidence.  Universal Camera Corporation v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


3
The Court has reviewed the evidence of record and finds that the Board's decision is supported by substantial evidence in the record.


4
The Order of the Board is hereby enforced.